Citation Nr: 9907211	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
the ankles.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of a personality 
disorder with multiple somatic complaints including stomach 
cramps (claimed as depression).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of headaches, somatic 
complaint, manifestation of personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1984 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
stress fractures of the ankles, denied reopening of a claim 
of service connection for a personality disorder with 
multiple somatic complaints including stomach cramps (claimed 
as depression), and denied reopening of a claim for service 
connection of headaches, somatic complaint, manifestation of 
personality disorder.

The claims regarding the ankles and headaches are addressed 
in the Remand portion of this decision only.  

The Board notes that the veteran, in her notice of 
disagreement in December 1995, referred to a back injury in 
service and a current back disability.  As a claim regarding 
the back is not currently before the Board, we refer the 
matter to the RO for action it deems appropriate.




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that her current psychiatric disorder 
began or was aggravated in service.  She contends, in 
essence, that various experiences in service, including being 
a victim of sexual harassment and sexual molestation, and 
fearing roaches, caused stress, strain, and depression, and 
also caused various physical symptoms.  She contends that the 
diagnosis in service of mixed personality disorder was 
erroneous and that she suffered then, as she does now, with 
deep depression.  

The veteran's representative contends that the veteran's 
claim of service connection for depression is a new claim, 
rather than a claim to reopen the previous denial of service 
connection for a personality disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for a personality disorder with multiple 
somatic complaints including stomach cramps (claimed as 
depression).


FINDINGS OF FACT

1.  A rating decision in October 1985 denied service 
connection for a personality disorder with multiple somatic 
complaints including headaches and stomach cramps, on the 
basis that it was a constitutional or developmental 
abnormality and not a disability under the law.  The veteran 
was informed of the decision and did not perfect an appeal. 

2.  The evidence introduced into the record since the October 
1985 rating decision reflects diagnoses of and treatment for 
psychiatric disorders other than a personality disorder and 
refers to the veteran's service, bears directly and 
substantially upon the underlying issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1985 denial by the RO of 
the veteran's claim of service connection of a mental 
disorder is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that, at enlistment 
examination in August 1984, the veteran reported history of 
depression or excessive worry.  In a letter of August 1984, 
her private gynecologist reported that the veteran had 
manifested, from time to time, abdominal pain, secondary to 
anxiety and stress, and that her examinations had been 
normal.  She commenced active duty in October 1984.  

On October 10, 1984, the veteran was seen with a complaint of 
elbow pain.  On October 26, 1984, she complained of bilateral 
swollen legs; examination was normal.  On October 30, 1984, 
she complained of swollen ankles and hands.  She denied 
recent trauma.  Objective findings included swelling of the 
right ankle, no open lesions or sores or erythema, warm 
malleoli bilaterally, full range of motion bilaterally, and 
slight tenderness of the left ankle; her hands were cool to 
touch and without swelling.  Assessment was tenosynovitis, 
"rule out" inflammatory infection.  

In November 1984, she had edema of the ankles secondary to 
stress.  X-rays were negative for fracture.  She was to wear 
sneakers and avoid standing for more than 15 minutes per hour 
for 14 days.  She again complained of ankle pain in February 
1985.  The assessment was of weak ankles, and strengthening 
exercises were planned.  In March and April 1985, complaints 
included back pain, headaches, stomach cramps, and chest 
pains.  An emergency room flow sheet dated April 19, 1985, 
indicates the veteran was admitted with a questionable drug 
overdose.  Diagnoses were excess Fiorinal ingestion, not in 
suicide attempt, treated with intravenous hydration and 
observation, and chronic headaches, to be further evaluated 
by Neurology.  

The report of separation examination in May 1985 reflects the 
veteran was cleared for separation after mental health and 
internal medicine workups.  A report of the mental health 
clinic that same month referred to evaluation by a 
psychiatrist in April 1985, which had reported the veteran's 
inability to adapt to routine military duties, suicidal 
gestures, etc., and diagnosed a mixed personality disorder.  
She was considered clearly unsuited for further military 
service, and prompt administrative separation was 
recommended.  A report of the internal medicine clinic 
reflects that physical examination had revealed no pathology.  
The veteran's main complaints were headaches and abdominal 
pain.  On neurological examination, she had normal cranial, 
motor, cerebellar, and Romberg.  By way of impression, the 
veteran was cleared for separation and it was suspected that 
her symptoms would resolve when stressors and depression 
decreased.  Report of separation examination also reflects 
the veteran reported a history of attempted suicide and 
provided a detailed list of physical complaints.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that the reason 
for separation was a personality disorder.

The veteran filed an original application for compensation or 
pension in June 1985, seeking service connection for 
"chronic headaches," a "mental disorder," and "stomach 
cramps."  Based upon the service medical records, the RO, by 
rating decision in October 1985, denied service connection 
for "personality disorder with multiple somatic complaints 
including headaches and stomach cramps."  The RO noted that 
service medical records showed complaints of headaches and 
stomach problems and, after thorough evaluation, a finding of 
a mixed personality disorder manifested in some degree by 
multiple somatic complaints.  The RO indicated that this was 
a constitutional or developmental abnormality and not a 
disability under the law.  

The veteran submitted a statement in July 1995, claiming that 
she was wrongfully diagnosed with mixed personality disorder, 
that she had had all the symptoms of clinical depression, and 
that she was currently being treated for same.  She claimed 
service connection for depression, residuals of stress 
fracture bilateral ankle, and  headaches.

A March 1995 report of Robert J. Lanz, M.D., of the 
Pennsylvania Bureau of Disability Determination, noted the 
veteran's report of phobia and depression in service and her 
belief that the diagnosis of personality disorder was 
erroneous.  Her current complaints were of anxiety, 
accompanied by chest pain and shortness of breath.  It was 
noted that she was currently treating with a psychiatrist, 
Dr. Tribus, twice a month, and with her family doctor, Dr. 
Calores, for headaches and depression.  As for the diagnostic 
impression, the physician reported that it was probable the 
veteran had had a diagnosis of major depression, perhaps 
recurrent.  The prognosis was guarded, since it was noted 
that she continued to be depressed and have impaired 
functioning in spite of treatment.

In a May 1995 letter addressed "to whom it may concern," 
Charles M. Hefflin, M.D., reported that the veteran was 
disabled due to depression.  A June 1995 referral by Dr. 
Hefflin, to Shadyside Hospital, for a bone scan due to leg 
pain, is of record.  In a September 1995 report, Dr. Hefflin 
reported that the veteran was first seen January 1995 with 
complaints of headaches for the past ten years and problems 
with depression.  She was to see a psychiatrist, Dr. Tribus, 
for therapy.  She had had a computed tomography (CT) scan of 
her head ordered by Dr. Caloras.  In May 1995, she was taking 
Prozac and Elavil, and still felt very angry and depressed.  
She also reported leg pain and history of stress fracture in 
service.  A bone scan was done and was normal.  Because of 
persistent complaints of pain, she was referred to the pain 
clinic and to Dr. Janeway, an orthopedist, in June 1995.  
Diagnoses were major depression, chronic headaches, chronic 
leg pain, and anxiety.  

In a November 1995 report, Nancy Perelman, Ph.D., of a Vet 
Center, reported that the veteran had begun treatment in June 
1995.  The veteran's chief complaint was of depression, with 
agitation, anxiety, and persistent physical symptoms that had 
not responded to treatment.  She also reported chronic leg 
pain and migraine headaches dating from her military tour 
over ten years before.  She reported experiences in service 
including severe phobia to roaches, headaches, drug overdose, 
sexual molestation, and shoplifting.  She reported that, 
although she felt competent, employers had turned her down 
after seeing her DD 214.  The doctor reported that, in her 
opinion, the veteran suffered from a recurrent major 
depression which had gone untreated for over ten years.  The 
Vet Center had reportedly gotten the veteran psychiatric 
support and medication monitoring at the VA Medical Center on 
Highland Drive.  The Vet Center was currently focused on 
relieving the depression, and building confidence and self 
esteem.

In July 1996, the veteran submitted a copy of a letter and an 
envelope, the latter postmarked in December 1984, which she 
identified as a letter to her from her drill sergeant, Henry 
Atkins.  The writer described feelings of love for the 
veteran, a desire to be special to her, and a desire that, if 
she did not want him, that she just say so.  In an 
accompanying statement, the veteran stated that she was 
continuously harassed, which added to her stress and anxiety.

A VA mental disorders examination was conducted in August 
1996.  The veteran described her various experiences in 
service, which she contends resulted in a psychiatric 
disorder and physical disorders.  She reported that she had 
suffered from depression since discharge from the military.  
She had been undergoing psychotherapy through a Vet Center on 
a weekly basis since at least 1995, and had been seeing a Dr. 
Thomas for medication management.  She had not seen him, 
however, since December 1995, and had not taken any 
medication since March 1996.  The examiner reported that it 
should be pointed out she had had psychiatric problems prior 
to entering service in that she had difficulty with 
headaches, anxiety, stomach aches and pains, and depression, 
and was treated with Librax.  She also had problems with what 
was at that time diagnosed as PMS (pre-menstrual syndrome).  
Diagnoses were Axis I - Major depressive disorder, recurrent, 
moderate to severe; Somatization disorder, recurrent, 
moderate in intensity; Axis II - Mixed personality disorder 
with passive/dependent and passive/aggressive, histrionic and 
some narcissistic features; Axis III - No diagnosis.  The 
examiner reported that it was his opinion that the veteran 
did in fact have a mixed personality disorder and that the 
diagnosis was correctly applied by the Army.  The examiner 
further stated that the veteran also suffered from a 
recurrent major depressive disorder which was present prior 
to and during military service, and that no doubt was 
aggravated by experiences in service in view of an underlying 
personality disorder that did not allow her to deal with the 
military in a normal manner.  

Another VA mental disorders examination was conducted in 
December 1996.  The same examiner as in August 1996 reported 
that questions had arisen as to whether the veteran had the 
somatization disorder or  the depressive disorder prior to 
service, whether conditions were aggravated by service, and 
the nature of the physical symptoms with respect to the 
somatization disorder.  He stated that, in his opinion, none 
of the conditions was service-connected, and that all 
predated service and became more readily apparent clinically 
when the veteran was exposed to the normal routine and 
rigidity of the military experience, which she simply could 
not tolerate.  Once the military experience was over, there 
was no permanent or lasting aggravation and certainly no 
creation of a separate or new psychiatric disorder.  She was 
functioning at a Global Assessment of Functioning (GAF) score 
of 50 to 60.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1997.  She stated that she 
currently received treatment at VAMC Pittsburgh on Highland 
Drive, and had begun treatment there in October 1995.  She 
said she had suffered from depression prior to service but 
had not received treatment prior to service.  She said that 
she was first diagnosed with depression in service.  She 
described a fear of roaches in service, followed by headaches 
and stomach cramping.  She said she did not attempt suicide 
in service, and that shoplifting was committed in order to 
show that she wanted to get out.  She said that her husband 
was involved with the military and that this brought back 
memories and was stressful. 

At the hearing, the veteran submitted printed information 
regarding PMS, and copies of letters written to her during 
service.

Also submitted at the hearing were records of outpatient 
psychiatric treatment at VAMC Pittsburgh from October 1995 to 
February 1997.  The records reflect initial referral by the 
Vet Center in downtown Pittsburgh, where the veteran had been 
going on a weekly basis since June 1995.  She was referred 
for evaluation of depression.  Diagnoses after initial 
evaluation were Axis I - deferred; Axis II - probable mixed 
personality disorder; Axis III - chronic headaches.  She was 
followed and treated with medication in October and December 
1995; in August, October and December 1996; and in January 
1997. 

A report of Patricia A. Piercy, Ph.D., received in June 1997, 
indicates that the veteran was seen for three appointments in 
January and February 1997 and that treatment was ended 
prematurely.  The veteran's primary concerns related to her 
diagnosis in service, depressive symptoms, difficulties 
obtaining employment since service, her relationship with her 
husband, and low sense of self.  Diagnoses were Axis I - 
Major depression, recurring episodes; Axis II - None known; 
Axis III - Sinusitis, borderline anemia, herpes, constant 
headaches, cramps in arms and legs, and loss of sensation 
occasionally in arms and legs; Axis V - Global Assessment of 
Functioning (GAF) of 65.  Other diagnoses reportedly included 
partner relational problems.  

II.  Analysis

As noted above, the RO denied service connection for a mental 
disability, diagnosed as a personality disorder, in October 
1985.  The veteran did not perfect an appeal of that 
determination.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302 (1998).

We note here the veteran's representative's contention that 
the veteran has presented a new claim of service connection 
for depression, as opposed to a claim to reopen the 
previously denied claim.  We find that, since the Board, as 
will be seen below, is hereby reopening the claim, and the 
claim will therefore be evaluated in light of all of the 
evidence, old and new, that contention is a moot point.  The 
United States Court of Veterans Appeals has held that, if 
there is new and material evidence to reopen a claim, there 
is a well-grounded claim.  Gobber v. Derwinski, 2 Vet.App. 
470 (1992).

Prior to the discussion of the evidence which has been 
submitted since the October 1985 rating decision, the we must 
first note that the Court of Veterans Appeals has held that 
the Secretary of Veterans Affairs, and, on appeal, the Board, 
must perform a two-step analysis when a claimant seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VA's regulations, cited above, and has overruled 
the Colvin test to that extent.  Hodge v. West, 155 F. 3d. 
1356 (Fed. Cir. 1998).  It is therefore impermissible to 
apply this third question in the first step of the Manio 
analysis to the veteran's claim.  Instead, the claim must be 
analyzed only in light of the regulatory language of 
38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression "bears directly or substantially on the 
specific matter" is essentially equivalent to "relevant and 
probative of the issue at hand" (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which "bears 
directly or substantially on the specific matter under 
consideration" and the caselaw criterion requiring that the 
new evidence be "relevant and probative of the issue at 
hand."  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only the en banc Court can overrule precedential panel 
opinion); Brewer v. West, 11 Vet. App. 228, 232 (1998) (a 
later panel decision is considered to be an "evolution of 
the law").  Thus, although the Court has not elucidated that 
distinction, the Board will apply the favored language in our 
analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

Under the Court's present caselaw, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This requirement has been reaffirmed by 
the Court of Appeals for the Federal Circuit, in its decision 
in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  That decision upheld the 
earlier decision of the Court of Veterans Appeals which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  

Since the veteran's claim was considered and denied by the RO 
in 1985, the veteran has submitted, or the RO has obtained, 
records and reports of private medical doctors, records and 
reports of VA medical personnel, statements of the veteran, 
copies of letters from various acquaintances to the veteran 
during service, and sworn personal hearing testimony of the 
veteran.  The only evidence considered at the time of the 
October 1985 denial consisted of the service medical records 
from August 1984 to May 1985, and they showed a diagnosis of 
a personality disorder, which is a constitutional or 
developmental abnormality and not a disability under the law.  
The new evidence, dated from 1995 to 1997, reflects repeated 
diagnoses of major depression, and reflects repeated reports 
by the veteran of experiences in service which caused same.  
Nancy Perelman, Ph.D., in her November 1995 report, stated 
that, in her opinion, the veteran suffered from a recurrent 
major depression which had gone untreated for over ten years.  
The VA examiner in August and December 1996 stated that, in 
his opinion, the diagnosis in service of a mixed personality 
disorder was correct, and that, in addition, the veteran 
currently had a recurrent major depressive disorder, and a 
recurrent somatization disorder, which preexisted service, 
and became more readily apparent in service; he also opined 
that, once the military experience was over, there was no 
permanent or lasting aggravation or creation of a separate or 
new psychiatric disorder.  

Thus, the evidence obtained in connection with the veteran's 
attempt to reopen her claim clearly shows that she is 
considered to have more than a personality disorder, and that 
her service experiences, while not clearly implicated by 
medical professionals as responsible for the development of a 
psychiatric disability, were discussed thoroughly during the 
course of treatment.  This evidence obviously was not of 
record at the time of the previous denial and it bears 
directly and substantially upon the specific matter under 
consideration, i.e., service connection of a psychiatric 
disorder.  Moreover, the RO's principal basis for denying 
reopening of the claim was that "there is no reasonable 
possibility that the new evidence submitted in connection 
with the claim would change the original denial of SC for a 
nervous condition."  As discussed above, that standard for 
reopening has been judicially rejected, after the RO took its 
action in the present case.  Thus, although we express no 
opinion as to the ultimate outcome of this claim, we believe 
that, under the recent precedential caselaw, the new 
evidence, by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 1991).

Thus, the Board concludes that the veteran has submitted 
additional evidence which is new and material, and the 
veteran's claim of service connection of a personality 
disorder with multiple somatic complaints including stomach 
cramps (claimed as depression) is reopened.

ORDER

The appeal is granted, to the extent the Board has determined 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection of a personality 
disorder with multiple somatic complaints including stomach 
cramps (claimed as depression).

REMAND

As noted previously, service connection is warranted for 
disability resulting from injury or disease incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order for a claim for service connection to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  See Caluza, supra.  

The veteran's claim of service connection of a disability of 
the ankles was denied (by rating decision in December 1995) 
due in part to a lack of medical evidence of a current 
disability.  At her personal hearing at the RO in April 1997, 
she stated that a private medical doctor, Dr. Woodyear, had 
diagnosed her with fibromyalgia.  It is unclear from the 
record whether this physician's records were sought by the 
veteran or by the RO.  We note that VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to a claim which is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See also Boeck v. Brown, 6 
Vet.App. 14, 17 (1993) and Grivois v. Brown, 6 Vet.App 136, 
140 (1994).  However, if the claimant's application for 
benefits is incomplete, the VA shall notify her of the 
evidence necessary to complete the application. 38 U.S.C.A. 
§ 5103(a) (1995).  An application is incomplete if the VA is 
put on notice of the likely existence of competent medical 
evidence that would, if true, would be relevant to, indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  Thus, 
under the circumstances of this case, the Board is of the 
opinion that the RO must assist the veteran pursuant to the 
provisions of 38 U.S.C.A. § 5103(a), by inviting her to 
provide this information.  Robinette, 8 Vet.App. at 80.  

With respect to the issue of new and material evidence to 
reopen the claim of service connection for headaches, we find 
that, in light of the fact that headaches were found in 1985 
to be a somatic complaint, the issue is inextricably 
intertwined with the psychiatric issue, and cannot be 
addressed on its merits at this time.  See Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  Accordingly, appellate 
consideration of that issue must be deferred, pending the 
additional adjudication requested below.

Finally, again with respect to the now reopened issue of 
entitlement to service connection of a personality disorder 
with multiple somatic complaints including stomach cramps 
(claimed as depression), we find that while, under the Manio 
test, the claim is now to be evaluated in light of all of the 
evidence, both new and old (Masors v. Derwinski, 2 Vet.App. 
181 (1992)), that evaluation must be performed by the RO in 
the first instance, following any additional development it 
deems appropriate.  In this regard, we note that there may be 
additional relevant medical records.  In his March 1995 
report, Dr. Lanz reported that the veteran had received 
therapy from a psychiatrist, Dr. Tribus, and from a Dr. 
Calores.  Also, in a September 1995 report, Dr. Hefflin also 
referred to said prior treatment.

Accordingly, the veteran's claim is remanded to the RO for 
the following action:

1.  The RO should request of the veteran 
a detailed list of all treatment received 
since service for the alleged ankle 
disorder, for headaches, and for a 
psychiatric disorder.  The RO should take 
appropriate steps to obtain and associate 
with the claims file the records of any 
treatment so identified which have not 
already been obtained.

2.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  The RO should then consider 
whether any additional development is 
warranted and take appropriate action to 
conduct same.

3.  Next, the RO should review all of the 
evidence of record and enter its 
determination as to whether service 
connection is warranted for a disability 
of the ankles or for a personality 
disorder with multiple somatic complaints 
including stomach cramps (claimed as 
depression).  The RO should also 
determine whether there exists new and 
material evidence upon which to reopen 
the claim of service connection of 
headaches, and, if there is, should 
reopen that claim and evaluate it on its 
merits.  If any decision remains adverse 
to the veteran, the RO should issue a 
supplemental statement of the case to the 
veteran and her representative, who 
should be given a reasonable opportunity 
to respond before the case is returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 18 -


